IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 01-20221
                           Summary Calendar



                       UNITED STATES OF AMERICA,

                                             Plaintiff-Appellee,

                                versus

                        FELIX SEGOVIA-CARRANZA,

                                             Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                     USDC No. H-00-CR-638-ALL
                       --------------------
                        September 17, 2001
Before DeMOSS, PARKER, and DENNIS, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Felix

Segovia-Carranza has moved to withdraw and has filed a brief as

required by Anders v. California, 386 U.S. 738 (1967).        Segovia-

Carranza has not filed a response.       Our independent review of the

brief and the record discloses no nonfrivolous issue for appeal.

Accordingly, counsel’s motion for leave to withdraw is GRANTED,

counsel is excused from further responsibilities herein, and the

APPEAL IS DISMISSED.    5TH CIR. R. 42.2.

     MOTION TO WITHDRAW AS COUNSEL GRANTED; APPEAL DISMISSED.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.